Ellis, J.
(concurring) — In cases where temporary staging is used by carpenters, masons, painters, and persons in like employment, there is a duty upon the master in the alternative, either to furnish the. staging as a completed structure for the use of the servants, or to furnish timbers and other materials sufficient and suitable for that work and require the servants to build the staging themselves. Labatt, Master and Servant, § 615.
When the master adopts the first alternative, he becomes liable for any injury resulting from a failure to use reasonable care, either in selecting the materials used or in the use of those materials in the actual construction of the staging. When he adopts the latter alternative, he is hable only when he has failed to furnish materials sufficient in quantity, or suitable in quality, or competent fellow servants, and the injury results from failure in all or any of these particulars. This distinction is recognized in the Swanson case, 67 Wash. 128, 120 Pac. 880, where the evidence showed that the only control exercised by the master or his representative in the actual construction of the staging was to furnish a plan, and as we said in that case: “The plan is a good one and is not questioned.” The master having furnished sufficient and suitable materials and a good plan, and not having under*324taken to furnish the completed structure, was not liable for the failure of the men who did the work to use sufficient nails, in the absence of evidence of incompetence of these men. Had there been any evidence that the master had undertaken to furnish the completed staging for the use of the carpenters, or evidence that the injury resulted from a defective plan, the case should have been submitted to the jury upon such evidence. Since these men in the actual work of constructing the staging were doing a work incident to their employment, which the master had not undertaken to perform for them, they were fellow servants of the other carpenters.
I therefore concur.